Citation Nr: 1529778	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-18 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1977 to June 1981, March 1999 to August 1999, April 2000 to August 2000, January 2001 to July 2001, and November 2001 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In his July 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in March 2015.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. §§ 20.704(e) (2014) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment.  38 C.F.R. § 4.16 (2014).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

At present, his compensable service-connected disabilities are: discitis, degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine (40 percent); right knee arthritis, status post partial knee replacement (30 percent); left knee degenerative arthritis, status post arthroscopic debridement (10 percent); cervical spine DDD and degenerative arthritis (10 percent); sciatica and radiculopathy, right lower extremity (10 percent); sciatica and radiculopathy, left lower extremity (10 percent); right shoulder degenerative arthritis with rotator cuff tear, status post surgical repair (10 percent); left shoulder acromioclavicular (AC) joint degenerative arthritis and chronic bursitis (10 percent); bilateral thumb arthritis (10 percent); left elbow lateral epicondylitis and arthritis (10 percent); benign prostatic hypertrophy (10 percent); and tinnitus (10 percent).  In addition, the Veteran is service connected for the following noncompensable disabilities: pinguecula, left eye; diverticulosis; gastroesophageal reflux disease (GERD); erectile dysfunction; rosacea; shingles; and left carpal tunnel syndrome.  The Veteran's combined evaluation is 90 percent for the period on appeal, and thus, the Board finds that he meets the percentage rating criteria under 38 C.F.R. § 4.16(a).

In January 2013, the Veteran was afforded a VA examination that addressed occupational impairment caused by his service-connected disabilities individually.  The examiner's opinions did not address whether the Veteran is unable to obtain or retain employment due to his service-connected disabilities in the aggregate.  Additionally, the opinions did not address the Veteran's level of education, special training, and previous work experience.  The Board finds, therefore, that VA must provide another examination and obtain an opinion regarding the aggregate impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

In addition, the Board notes that in email correspondence dated January 2011, a VA employee reported that the Veteran participated in a VA vocational rehabilitation program.  As per this report, the Veteran was placed on "discontinued status" in November 2007 for failure to complete an evaluation, and thus, no determination was made regarding the Veteran's ability to work.  At present, vocational rehabilitation records have not been associated with the Veteran's claims file.  As this information may be relevant to his claim, the Board finds that VA must associate any available vocational rehabilitation records with the claims file while on remand.  38 U.S.C.A. § 5103A(c)(1)(B) (West 2014) (providing that the Secretary shall assist a claimant by obtaining records of relevant medical treatment or examination of the claimant at VA healthcare facilities, if the claimant furnishes information sufficient to locate those records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the Veteran's VA vocational rehabilitation folder.  If the folder is not available, a written statement to that effect should be associated with the claims file.

2.  After associating any pertinent outstanding records with the claim folder, schedule the Veteran for a VA examination regarding the effect of the Veteran's service-connected disabilities on his employability.

Based on the review of the claims file, the examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience, but irrespective of his age and any nonservice-connected disabilities.

The examiner should provide a rationale for any and all opinions expressed, which should be set forth in a legible report.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, return the matter to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




